Citation Nr: 0718940	
Decision Date: 06/22/07    Archive Date: 07/03/07

DOCKET NO.  99-17 724	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to a disability rating in excess of 30 percent 
for cholelithiasis, status post cholecystectomy, 
sphincteroplasty, reflux gastritis and esophagitis.  


REPRESENTATION

Appellant represented by:	Non Commissioned Officers 
Association


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The veteran served on active duty from September 1980 to June 
1987.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1998 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied the veteran a disability rating in excess 
of 10 percent for her cholelithiasis, status post 
cholecystectomy, sphincteroplasty, reflux gastritis and 
esophagitis.  The veteran subsequently initiated and 
perfected an appeal of this determination.   In June 2003, 
she testified via video before the undersigned Acting 
Veterans Law Judge.  

This appeal was initially presented to the Board in June 
2004, and again in August 2006; on each occasion it was 
remanded for additional development.  It has now been 
returned to the Board.  

During the course of this appeal, the veteran was awarded an 
increased rating, to 30 percent, for her service-connected 
disability.  The Board notes that the United States Court of 
Appeals for Veterans Claims (Court) has held that a rating 
decision issued subsequent to a notice of disagreement which 
grants less than the maximum available rating does not 
"abrogate the pending appeal."  AB v. Brown, 6 Vet. 
App. 35, 38 (1993).  Consequently, this matter remains in 
appellate status.  


FINDING OF FACT

The veteran's cholelithiasis, status post cholecystectomy, 
sphincteroplasty, reflux gastritis and esophagitis is 
characterized by nausea, heartburn, and occasional vomiting 
after eating, but does not result in either anemia or weight 
loss.  




CONCLUSION OF LAW

The criteria for the award of a disability rating in excess 
of 30 percent for the veteran's cholelithiasis, status post 
cholecystectomy, sphincteroplasty, reflux gastritis and 
esophagitis have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.114, Diagnostic 
Codes 7301-54 (2006).  


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the appellant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2006).

A letter dated in July 2001, as well as subsequent 
communications with the veteran, fully satisfied the duty to 
notify provisions.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b)(1) (2006); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  The claimant was aware that it 
was ultimately the claimant's responsibility to give VA any 
evidence pertaining to the claim.  The July 2001 letter 
informed the claimant that additional information or evidence 
was needed to support the claim and asked the claimant to 
send the information or evidence to VA.  See Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  
The claimant's service medical records, VA medical treatment 
records, and identified private medical records have been 
obtained, to the extent available.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2006).  There is no indication in 
the record that any additional evidence, relevant to the 
issue decided herein, is available and not part of the claims 
file.  The claimant was also afforded a VA examination in 
September 2002.  38 C.F.R. § 3.159(c)(4) (2006).  The records 
satisfy 38 C.F.R. § 3.326.

There is no objective evidence indicating that there has been 
a material change in the service-connected gastrointestinal 
disability since the claimant was last examined.  38 C.F.R. 
§ 3.327(a) (2006).  The duty to assist does not require that 
a claim be remanded solely because of the passage of time 
since an otherwise adequate VA examination was conducted.  
See VAOPGCPREC 11-95.  The September 2002 VA examination 
report is thorough and supported by VA outpatient treatment 
records.  The examination in this case is adequate upon which 
to base a decision.  

As there is no indication that any failure on the part of VA 
to provide additional notice of assistance reasonably affects 
the outcome of this case, the Board finds that such failure 
is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).

Since the RO assigned the 30 percent disability rating at 
issue here for the claimant's service-connected disability 
and the Board has concluded that the preponderance of the 
evidence is against assigning a higher rating, there is no 
question as to an effective date to be assigned, and no 
further notice is needed.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).

The veteran seeks an increased rating for her cholelithiasis, 
status post cholecystectomy, sphincteroplasty, reflux 
gastritis and esophagitis.  Disability evaluations are based 
upon the average impairment of earning capacity as 
contemplated by the schedule for rating disabilities.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2006).  In 
order to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the veteran's condition.  Schafrath v. Derwinski, 
1 Vet. App. 589, 594 (West 2002).  However, where an increase 
in the level of a service-connected disability is at issue, 
the primary concern is the present level of disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  In cases in which 
a reasonable doubt arises as to the appropriate degree of 
disability to be assigned, such doubt shall be resolved in 
favor of the veteran.  38 C.F.R. § 4.3 (2006).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  38 C.F.R. § 4.7 (2006).  

The veteran's gastrointestinal disability is currently rated 
as 30 percent disabling under Diagnostic Code 7346, for 
hiatal hernia.  The severity of a digestive system disability 
is rated under VA's Schedule for Rating Disabilities at 
38 C.F.R. § 4.114.  Ratings under Diagnostic Codes 7301 to 
7329, inclusive 7331, 7342, and 7345 to 7348 inclusive will 
not be combined with each other.  38 C.F.R. § 4.114 (2006).  
A single evaluation will be assigned under the predominant 
disability picture, with elevation to the next higher 
evaluation where the severity of the overall disability 
warrants such elevation.  Id.  

The 30 percent rating under Diagnostic Code 7346 currently in 
effect contemplates persistently recurrent epigastric 
distress with dysphagia (difficulty swallowing), pyrosis 
(heartburn), and regurgitation, accompanied by substernal or 
arm or shoulder pain, productive of considerable impairment 
of health.  A 60 percent rating is warranted for symptoms of 
pain, vomiting, material weight loss and hematemesis or 
melena with moderate anemia; or other symptom combinations 
productive of severe impairment of health.  38 C.F.R. 
§ 4.114, Diagnostic Code 7346 (2006).  

Upon receipt of the veteran's increased rating claim, she was 
afforded a VA medical examination in October 1998.  Her 
history of gall bladder surgery in 1987 was noted.  At that 
time, she experienced epigastric pain, gastrointestinal 
burning and cramping, and loose stools.  She had to be 
careful with her diet, as some foods exacerbated her 
symptoms.  She experienced some relief with Prilosec, but 
Tagamet, and Pepcid had not helped.  On physical examination, 
the veteran was well-nourished and described as overweight.  
Her bowel sounds were normal, and she had no tenderness, 
masses, or organomegaly of the abdomen.  Her extremities 
displayed no wasting or edema.  A complete blood count was 
within normal limits, and an upper gastrointestinal study was 
negative for hiatal hernia or reflux in the upper 
gastrointestinal tract.  However, reflux was present in the 
common bile duct.  On X-ray, the stomach, esophagus, and 
duodenum were all normal.  An ultrasound was negative for 
stones.  The final impression was of esophageal reflux 
disease with recurrent gall stones and fatty food intolerance 
status post cholecystectomy.  

The veteran was next afforded VA examination in September 
2002.  Her prior history of gastroesophageal reflux disease 
and hiatal hernia was noted.  She reported dysphagia for 
bread, but not liquids.  She also experienced pyrosis daily, 
mildly severe in intensity.  Occasional hematemesis and dark 
stools were noted, but she denied nausea or vomiting.  On 
physical examination, her weight was stable, and her general 
state of health was good, with no evidence of anemia.  Her 
abdomen was flat, soft, and nontender, with no evidence of 
organomegaly, mass, or bruit.  Her upper gastrointestinal 
study demonstrated a small sliding hiatal hernia with 
associated gastrointestinal reflux, but was otherwise within 
normal limits.  The final impression was of a hiatal hernia 
with gastrointestinal reflux.  

More recently, the veteran was scheduled for VA examination 
in January 2005, but failed to report for examination and has 
offered no explanation for her absence.  In light of this 
failure to appear, the Board will evaluate her claim based on 
the evidence of record, and will not attempt to schedule any 
further examinations.  

The veteran's VA outpatient treatment records have been 
obtained.  The veteran has consistently reported frequent 
heartburn, nausea, and occasional vomiting.  However, 
clinical notations of her treatment do not reflect anemia, 
weight loss, or other indicators of impairment to her general 
health secondary to her service-connected disability.  Her 
symptoms reported while seeking VA outpatient care are 
consistent with those noted above on VA examination.  

After considering the totality of the record, the Board finds 
the preponderance of the evidence to be against a disability 
rating in excess of 30 percent for the veteran's 
gastrointestinal disability, cholelithiasis, status post 
cholecystectomy, sphincteroplasty, reflux gastritis and 
esophagitis.  The evidence of record does not demonstrate 
pain, vomiting, material weight loss and hematemesis or 
melena with moderate anemia, or other symptom combinations 
productive of severe impairment of health, as would warrant 
the next higher rating of 60 percent under Diagnostic Code 
7346.  While the veteran has consistently reported frequent 
pain and vomiting, her disability does not result in either 
material weight loss or anemia due to hematemesis or melena.  
At all times of record during the pendency of this appeal, 
the veteran has been adequately nourished, with a normal 
complete blood count.  She has not demonstrated material 
weight loss, anemia, or other symptomatology suggesting 
severe impairment of health.  At her most recent VA 
examination, in September 2002, the veteran's general state 
of health was described as good, with no obvious impairment 
noted.  Overall, the preponderance of the evidence is against 
a disability rating of 60 percent for the veteran's 
cholelithiasis, status post cholecystectomy, 
sphincteroplasty, reflux gastritis and esophagitis.  

Additionally, evaluation of the veteran's gastrointestinal 
disability under other pertinent criteria for digestive 
system disabilities also would not yield an increased rating.  
For example, Diagnostic Code 7318, for removal of the gall 
bladder, does not offer a schedular rating in excess of 30 
percent.  Overall, the preponderance of the evidence is 
against a disability rating in excess of 30 percent under any 
pertinent criteria for the veteran's cholelithiasis, status 
post cholecystectomy, sphincteroplasty, reflux gastritis and 
esophagitis.  

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4, whether or not they were raised by the veteran.  The 
evidence discussed herein does not show that the service 
connected disability at issue presents such an unusual or 
exceptional disability picture as to render impractical the 
application of the regular schedular standards.  In 
particular, the veteran's gastrointestinal disability has 
itself required no extended periods of hospitalization since 
the initiation of this appeal, and is not shown by the 
evidence to present marked interference with employment in 
and of itself, as the veteran otherwise maintains the ability 
to obtain and maintain employment.  Therefore, the assignment 
of an extraschedular evaluation under 38 C.F.R. § 3.321(b) is 
not warranted.  The veteran has not otherwise submitted 
evidence tending to show that her service-connected 
disability is unusual, or causes marked interference with 
work other than as contemplated within the schedular 
provisions discussed herein.

In conclusion, a disability rating in excess of 30 percent 
for the veteran's cholelithiasis, status post 
cholecystectomy, sphincteroplasty, reflux gastritis and 
esophagitis must be denied, as the preponderance of the 
evidence is against such a claim.  As a preponderance of the 
evidence is against the award of an increased rating, the 
benefit of the doubt doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz 
v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).  


ORDER

Entitlement to a disability rating in excess of 30 percent 
for the veteran's cholelithiasis, status post 
cholecystectomy, sphincteroplasty, reflux gastritis and 
esophagitis is denied.  



____________________________________________
J. ANDREW AHLBERG
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


